Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 04/27/2022. Claims 1-3, 5-12, 14-18 and 20 are currently pending. Claims 4, 13 and 19 are canceled per Applicant’s request.
Priority
Current application, 16/070,232, filed 07/13/2018 is a national stage entry of PCT/US2017/024596, International Filing Date: 03/28/2017, which claims Priority from Provisional Application 62317282, filed 04/01/2016.

Response to Amendment/Remarks/Arguments
Applicant's amendment accompanied with persuasive arguments is sufficient to overcome the previous rejections under 35 USC 101 and 103. The application is in condition for allowance.

Allowable Subject Matter
	Claims 1-3, 5-12, 14-18 and 20 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
As per claims 1, 10 and 16, the closest prior art of record, Tang (US 20100085835 A1), hereinafter, ‘Tang’ in view of Zhang (CN 104316961 B), hereinafter ‘Zhang’,  Ivosev (US 20130124104 A1), hereinafter ‘Ivosev’ and Collins (US 20150049585 A1), hereinafter ‘Collins’, either singularly or in combination, fail to anticipate or render obvious limitations
	“extracting, via the processor, a slowness-frequency curve from the acoustic waveforms, wherein the slowness-frequency curve is generated based at least in part upon a dispersion analysis, and wherein an axial resolution of the extracted slowness-frequency curve is a function of the second spacing and a size of the receiver array” and 
	“determining a fitting range including a shear slowness fitting maximum and a shear slowness fitting minimum; minimizing a misfit between an edge of the shear slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum, wherein the edge fitting function is                         
                            f
                            
                                
                                    s
                                    ,
                                     
                                    β
                                
                            
                            =
                             
                            ρ
                            (
                            
                                
                                    S
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            )
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    (
                                    
                                        
                                            S
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                     
                                    β
                                    -
                                    s
                                    β
                                    )
                                
                            
                        
                    , where                         
                            β
                        
                     denotes a fitting parameter;                         
                            s
                        
                     is the slowness and                         
                            ρ
                            
                                
                                    s
                                
                            
                        
                     is the slowness density log;” in combination with other limitations.

As per claim 1, Tang discloses
	A computer-implemented method for improving borehole dispersive wave processing, the computer-implemented method, comprising: (a method for estimating a slowness [0009], computer-readable instructions [0011], Curve-Fitting Dispersion Analysis Method [0021], improving the accuracy [0040], a method 60 for estimating a slowness [0058, Fig 6])
	obtaining, from an acoustic logging tool in a borehole, acoustic waveforms; (earth formation, acoustic source, acoustic receivers, acoustic waveform data [0009]; a logging instrument in a borehole penetrating the earth [0019, Fig. 7], receiver, acoustic waveform data [0058, Fig. 6 step 62])
	extracting a slowness-frequency response from the acoustic waveforms, the slowness-frequency response based at least in part upon a dispersion analysis; (transforming the acoustic waveform data into a frequency domain; calculating a slowness-frequency coherence function using the frequency domain data; [0009], implying extracting a slowness-frequency response from the acoustic waveforms is performed to calculate coherency function, transforming the acoustic wave form data into a frequency domain to provide frequency domain data, calculating a slowness-frequency coherence function using the frequency domain data [0058, Fig. 6 step 63, 64])
	calculating a slowness density log of the slowness-frequency response; (coherence function, variable-density ‘VD’, with the peak of the function ‘center of the VD image’ [0037, Fig. 1B], VD image display of a slowness probability density function, denoted by SPD [0041, eq. 11, Fig. 2A-2B])
	obtaining an initial shear slowness estimate based on the slowness density log; (selecting slowness dispersion data from peaks of the slowness-frequency coherence function, i.e. equivalent to the center of slowness density log [0009], selecting slowness dispersion data from peaks of the slowness-frequency coherence function [0058, Fig. 6 step 65])
Tang further discloses “wherein obtaining an initial shear slowness estimate further comprises performing edge fitting by:” (detecting edge of the peak distribution [0007 line 5 from the end], detecting the edge of the peak may also provide an estimate of the formation slowness, curve-fitting method [0041 line 5-1 from the end]; slowness curve tracks the edge of the SPD function quite well. We recall that the method of Huang and Yin (2005) estimates the formation slowness by detecting the edge of the histogram [0042]), 
	“determining a fitting range” (fit the dispersion characteristics, stretch the theoretical curve along the slowness axis, while the x and y parameters move and stretch the curve along the frequency axis, providing a wide range of flexibility to fit the dispersion data [0029], calculate the slowness-frequency coherence function in … slowness range of 490-820 us/m  [0037], the curve-fitting method, within wide range between 260 and 920 us/m, slowness probability density function [0041, Fig. 2], As shown in Panel 21 of FIG. 2B, this slowness curve tracks the edge of the SPD function quite well, detecting the edge of the histogram, which, in our case, is the SPD function shown in Panel 21 [0042, Fig. 2B]) and 
	“calculating the initial shear slowness estimate based on the minimized misfit“ (a minimum of the misfit error function in the vicinity of the approximate values using a local minimization method and the approximate values as an initial estimate [claim 11]). 

Tang continues to disclose “generating a dispersion model comprising one or more model parameters; (analytical curve to fit the actual dispersion data, the fitting curve disclosed herein contains a minimal set of only four parameters [0020]; dispersion characteristics, model parameters, curve on the frequency axis, implying a dispersion model [0027-0029]) and 
	“performing a dispersion auto match inversion to obtain a final shear slowness estimate, the dispersion auto match inversion based on at least the slowness-frequency response and the dispersion model” (The curve fitting is done by minimizing the following objective function constructed as the misfit error between the theoretical curve, equivalent to the dispersion model, and dispersion data, equivalent to the slowness-frequency response [0029, eq. 7]).

However, Tang is silent regarding the above allowable limitations.

Zhang discloses specifying the minimum and maximum slowness fitting range (fit the determined shot delay of m points, selects each of the m points of minimum offset distance, equivalent to minimum slowness fitting range, to a maximum offset distance range, equivalent to maximum slowness fitting range  … determining initial values of each point high-speed layer speed, equivalent to inverse slowness [pg. 14 line 1 - 37]), but is silent regarding the above allowable limitations.

Ivosev discloses “determining a fitting range” (fitting probability density to a segment of data thought to include a peak [0019]; the data points with nonzero confidence values [0032-0033], equivalent to a fitting range),
	“minimizing a misfit between a density log and an edge fitting function (minimizes the sum of squared differences or the sum of orthogonal differences between the peak predictor, equivalent to an edge fitting function, and the data points with nonzero confidence values, equivalent to a density log [0032])
	and calculating the initial data position estimate based on the minimized misfit; (the optimum fit. Model parameters can include… position … of … density functions [0033], equivalent to interested initial data position estimate corresponding the edge or peak), but is silent regarding the above allowable limitations.

Collins also discloses “generating a dispersion model comprising one or more model parameters” (dispersion curves, i.e., the expected slowness of a given acoustic wave mode as a function of frequency for a given set of parameters, the model parameters [0039, Fig. 8, step 804]) and 
	explicitly recites  “performing a dispersion match inversion to obtain a final shear slowness estimate” (determine the best-matching parameterized dispersion curves [0037, Fig. 7 block/step 718], slowness of mode X, coefficients as a function of frequency [0040], objective function for the inversion algorithm to minimize with respect to γ and s [0041, eq. 6]; the set of theoretical curves, provide an estimate of what the shape of the dispersion curves, equivalent to the dispersion model, estimate what portions of the dispersion curves computed from the data have substantial noise, equivalent to the slowness-frequency response [0050], solves for shear wave slowness [0052, Fig. 8 block/step 808, 810, 816], equivalent to obtaining a final share slowness estimate), but is silent regarding the above allowable limitations.
Newly found prior art Valero (US 20120201096 A1) discloses “group slowness is given by the slope of the fitted line 1905 to the corrected locations of the modulus peaks” [0079] and “a searching region is initialized for inverting formation shear slowness. In some examples, the upper bound is chosen as a maximum of the phase slowness …, whereas the lower bound is set to 1.45 (or some other coefficient value) times the formation compressional slowness” [0112], but is silent regarding the above allowable limitations.

As per claims 10 and 16, Tang, Zhang, Ivosev and Collins, either singularly or in combination, fail to anticipate or render obvious limitations
	“extracting a slowness-frequency curve from the acoustic waveforms, wherein the slowness-frequency curve is generated based at least in part upon a dispersion analysis”, “and wherein an axial resolution of the extracted slowness-frequency curve is a function of the second spacing and a size of the receiver array” and
	“determining a fitting range including a shear slowness fitting maximum and a shear slowness fitting minimum; minimizing a misfit between an edge of the shear slowness density log and an edge fitting function based on the slowness fitting maximum and the slowness fitting minimum, wherein the edge fitting function is                         
                            f
                            
                                
                                    s
                                    ,
                                     
                                    β
                                
                            
                            =
                             
                            ρ
                            (
                            
                                
                                    S
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            )
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    (
                                    
                                        
                                            S
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                     
                                    β
                                    -
                                    s
                                    β
                                    )
                                
                            
                        
                    , where                         
                            β
                        
                     denotes a fitting parameter;                         
                            s
                        
                     is the slowness and                         
                            ρ
                            
                                
                                    s
                                
                            
                        
                     is the slowness density log;”, as suggested in the response to the argument, in combination with other limitations according to the same reason explained in claim 1 above.

As per claims 2-3, 5-9, 11-12, 14-15 and 17-18 and 20, claims are also allowed because base claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865